DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-2 do not show references “a1”, “a2”, “a4”, and “a5” as shown in Figures 3-4 of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], the issued patent information for Application No. 16/113,964 should be provided.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (USP 7,864,495).
For claim 1, Figures 2-3 of Ueda each teaches a power source control circuit (121 in Figure 2; 3 in Figure 3) comprising: a switch circuit (M122 in Figure 2; M1 in Figure 3) configured to interrupt supply of an input first power (power supply at 131-132 in Figure 2; Vin in Figure 3) to a load (122 in Figure 2; 1 in Figure 3) outside the power source control circuit (121 in Figure 2; 3 in Figure 3); and a detection control circuit (R121-R122, M121, and R123 in Figure 2; R3-R4, and 21 in Figure 3) configured to generate a detection signal (junction of R121-R122 in Figure 2; V1 in Figure 3) by dividing a voltage of the first power (power supply at 131-132 in Figure 2; Vin in Figure 3), and to detect that the first power (power supply at 131-132 in Figure 2; V1 in Figure 3) is higher than a threshold voltage (threshold of inverter M121-R123 in Figure 2; Vref 22 in Figure 3) and control the switch circuit (M122 in Figure 2; M1 in Figure 3), according to the detection signal (junction of R121-R122 in Figure 2; output of 21 in Figure 3).
 For claim 4, it is seen in the operation of each of the Figures 2-3 of Ueda that wherein the detection control circuit (R121-R122, M121, and R123 in Figure 2; R3-R4, and 21 in Figure 3) is configured to operate even at a voltage lower than a rated voltage of the load (122 in Figure 2, 1 in Figure 3).
For claim 5, Figures 2-3 of Ueda teaches the detection control circuit (R121-R122, M121, and R123 in Figure 2; R3-R4, and 21 in Figure 3) comprises a resistor (R121 or R122 in Figure 2; R3 or R4 in Figure 3) for dividing the voltage of the first power (power supply at 131-132 in Figure 2; Vin in Figure 3) to generate the detection signal (junction of R121 and R122 in Figure 2; V1 in Figure 3).
For claim 6, the operations in each of Figures 2-3 of Ueda teaches when a voltage value of the detection signal (junction of R121 and R122 in Figure 2; V1 in Figure 3) exceeds a threshold value (threshold of inverter M121-R123 in Figure 2; Vref in Figure 3), the detection control circuit (junction of R121 and R122 in Figure 2; V1 in Figure 3) controls the switch circuit (M122 in Figure 2; M1 in Figure 3) so as to interrupt supply of the first power (power supply at 131-132 in Figure 2; Vin in Figure 3) to the load (122 in Figure 2; 1 in Figure 3).
For claim 7, the operations in each of Figures 2-3 of Ueda teaches when a voltage value of the first power (power supply at 131-132 in Figure 2; Vin in Figure 3) reaches a value, at or above which the first power (power supply at 131-132 in Figure 2; Vin in Figure 3) is determined to be abnormal, the voltage value of the detection signal (voltage at junction of R121-R122 in Figure 2; V1 in Figure 3) is equal to the threshold value (threshold of inverter M121-R123 in Figure 2; Vref 22 in Figure 3).
For claim 8, Figures 2-3 of Ueda each teaches wherein the detection control circuit (R121-R122, M121, and R123 in Figure 2; R3-R4 and 21 in Figure 3) comprises a gate (M121-R123 in Figure 2; 21 in Figure 3) configured to invert an output (junction of M121-R123 in Figure 2; V1 in Figure 3) when the voltage value of the detection signal (voltage at junction of R121-R122 in Figure 2; V1 in Figure 3) exceeds the threshold value (threshold of inverter M121-R123 in Figure 2; Vref 22 in Figure 3).
For claim 9, Figures 2-3 of Ueda each teaches wherein the switch circuit (M122 in Figure 2; M1 in Figure 3) comprises a P-type MOS-FET (M122 in Figure 2; M1 in Figure 3) configured to be turned on or off according to an output of the gate (output of inverter M121-R123; output of 21 in Figure 3).
For claim 10, Figure 3 of Ueda teaches wherein the load (1) includes a power source circuit (2) configured to generate operation power (BAT) using the first power (Vin).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842